Citation Nr: 0522688	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bronchial asthma, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for the service-
connected migraine headaches, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for the service-
connected mechanical low back pain, currently rated as 10 
percent disabling.  

4.  Entitlement to service connection for claimed residuals 
of a cold injury of the hands and fingers.

5.  Entitlement to service connection for a sinus condition. 

6.  Entitlement to service connection for a left shoulder 
injury.

7.  Entitlement to service connection for shin splints.

8.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1984 to February 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied increased ratings for service-
connected bronchial asthma, headaches, and mechanical low 
back pain, all rated as 10 percent disabling.  The RO also 
denied service connection for frostbite of the 
hands/fingertips, a sinus condition, shin splints, a left 
shoulder injury, and hemorrhoids.

In an October 2003 rating decision, the RO increased the 
rating for the service-connected bronchial asthma to 30 
percent, effective from August 26, 2000.  As the award is not 
a complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993)

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 2003.  Then, in August 2004, the 
veteran testified at a personal hearing before the 
undersigned, sitting at the RO.  Transcripts of her testimony 
have been associated with the claims file.  

The issues of entitlement to an increased rating for the 
service-connected mechanical low back pain and entitlement to 
service connection for a sinus condition and claimed 
residuals of a cold injury of the hands and fingers are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bronchial asthma is manifested by 
complaints of occasional asthma attacks, dyspnea on exertion, 
and daily use of inhaler and oral medications.  

2.  Pulmonary function tests do not show a forced expiratory 
volume in one second (FEV-1) of less than 56 percent of 
predicted, or a ratio of forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC) of less than 56 
percent of predicted, and the veteran's asthma does not 
require monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

3.  The evidence of record shows that the veteran suffers 
from characteristic prostrating attacks of migraine headaches 
on an average of twice a month, but with no evidence that 
these attacks are productive of severe economic 
inadaptability.  

4.  On August 27, 2004, during her personal hearing before 
the undersigned, sitting at the RO, and prior to the 
promulgation of a decision in the appeal, the veteran 
indicated her request to withdraw from appellate status the 
issues of entitlement to service connection for a left 
shoulder injury, entitlement to service connection for shin 
splints, and entitlement to service connection for 
hemorrhoids.  
CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 
percent for the service-connected bronchial asthma have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West. 2002); 38 
C.F.R. § § 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6602 
(2004).

2.  The schedular criteria for a 30 percent rating for the 
service-connected migraine headaches have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2004).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issues of entitlement to 
service connection for a left shoulder injury, entitlement to 
service connection for shin splints, and entitlement to 
service connection for hemorrhoids, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA regulations implementing this law are found 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a), and 19.9 
(2004).  Among other things, the VCAA eliminated the 
requirement of a well-grounded claim and heightened VA's duty 
to assist and duty to notify claimants of the type of 
evidence needed to substantiate claims.  VA must inform the 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate the claim, (2) which of 
that information and evidence VA will seek to obtain, and (3) 
which of it the claimant is expected to provide, and (4) to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Pertinent to the merits of the veteran's claims of 
entitlement to increased ratings for the service-connected 
bronchial asthma and headaches, the Board finds that 
compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the four requirements.  First, the RO must 
inform the claimant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  A letter sent to the veteran in March 2003 informed 
her that to establish entitlement to increased ratings for 
the service-connected disabilities, the evidence must show 
that the disabilities have increased in severity.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The March 
2003 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The March 2003 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated her 
for her claimed conditions.  She was also advised to provide 
the name of the person, agency, or company that had relevant 
records and to provide a release form for each identified 
facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in her possession that pertained to her claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
asked the veteran to provide information about where and by 
whom she was treated for the service-connected disabilities.  
In the March 2003 letter, the veteran was specifically asked 
to tell VA about any additional information or evidence and 
to send VA the evidence needed as soon as possible.  
Moreover, in another duty-to-assist letter sent to the 
veteran in January 2004, the RO asked the veteran to indicate 
whether there was any other evidence or information that she 
thought would support her claim.  Thus, she was, in effect, 
asked to submit all evidence in her possession.  Therefore, 
it is determined that the veteran was not prejudiced by the 
RO not specifically requesting that the veteran provide any 
evidence in her possession that pertained to her claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The United States Court of Appeals for Veteran Claims (CAVC 
or Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable Agency of Original Jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the VCAA notification 
letter of March 2003 was not sent to the veteran before the 
RO issued the adverse rating decision in October 2001.  Under 
the facts of this case, however, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence [s]he should submit to substantiate [the] 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
The veteran has been provided every opportunity to submit 
evidence and argument in support of her claims.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  The veteran was afforded VA 
examinations and all available medical records, both VA and 
private, are on file.  Accordingly, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claim and that VA has fulfilled its duty to assist. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

II.  Increased Ratings 

The history of the veteran's disabilities has been reviewed, 
but the more recent evidence is the most relevant to her 
claims for increased ratings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004)  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).



A.  Asthma

The veteran's service-connected bronchial asthma is currently 
rated as 30 percent disabling, under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2004).

Post-service treatment records show that the veteran 
developed asthma during service.  The records also tend to 
show that the veteran's asthma is generally worse in the 
spring, when the veteran often suffers from hay fever and 
allergic rhinitis.  

The veteran was afforded a VA examination in December 2000.  
With regard to her asthma, the veteran denied weight change, 
coughing, loss of appetite or coughing up blood.  She 
complained of shortness of breath on exertion.  The veteran's 
episodes were infrequent and were usually precipitated by 
chemicals in the air, mostly during the summer, or with smog.  
Between attacks, the veteran felt and functioned normally.  
When her symptoms worsened, she complained of coughing, chest 
tightness and difficulty breathing.  She took medications 
with good response, including inhalers.  The veteran reported 
that her condition required bed rest and treatment by a 
physician at the onset of the episodes until the treatment 
took effect.  

Pulmonary function testing showed pre-bronchodilator FVC of 
100 % of predicted and FEV1 of 96 % of predicted.  Post-
bronchodilator values became FVC of 109% of predicted and 
FEV1 of 104% of predicted.  

The examiner concluded that the veteran's bronchial asthma 
seemed to be well-controlled, but was precipitated by 
prolonged walking and exertion.  

In a statement dated in November 2001, the veteran reported 
that she used two daily oral inhalers twice a day, and took 
Theophylline once per day.  

A VA treatment record dated in March 2002 reflects that the 
veteran was prescribed the following: (1) Albuterol, oral 
inhaler, 2 puffs by mouth every four hours as needed; (2) 
Salmeterol, oral inhaler, 2 inhalations twice per day always; 
(3) Montelkast, 10 mg., 1 tablet per day; and (4) 
Fluticasone, oral inhaler, 2 puffs every day.  

At her personal hearing before a Hearing Officer at the RO in 
April 2003, the veteran testified that she used Flovent, 
Serevent, and Flonase, in addition to an oral medication once 
per day.

As noted above, the RO issued a rating decision in October 
2003 which increased the veteran's disability rating to 30 
percent for the service-connected bronchial asthma.  

At her personal hearing before the undersigned, the veteran 
testified that her asthma medications included steroid 
medication of Flovent and Serevent, of which she took two 
puffs twice per day.  

A VA treatment record dated in December 2003 reflects that 
the veteran has a history of asthma and is doing well.  There 
was significant improvement with Singulair.  

The RO has assigned a 30 percent rating for the veteran's 
service-connected asthma in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (2004).  

Under the criteria for Diagnostic Code 6602, a 30 percent 
evaluation is warranted for bronchial asthma when the 
evidence shows a FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  The next schedular evaluation of 60 percent 
requires FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for FEV-1 less than 40-percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2004).

The evidence reflects that the veteran has reported only 
intermittent problems with the asthma, particularly during 
hay fever season.  The veteran uses daily medication for her 
asthma, which includes inhalers and oral medication.  
However, there is no indication in the record that the 
veteran uses medications other than those of inhalational or 
oral bronchodilator and/or anti-inflammatory medications.  
The medical evidence of record does not show that the veteran 
has, on at least three occasions per year, taken a course of 
systemic corticosteroids.  Additionally, pulmonary function 
tests do not show a FEV-1 and/or a FEV-1/FVC as less than 56 
percent of predicted.  Furthermore, the VA examiner in 
December 2000 indicated that the veteran's asthma was well-
controlled and the medical evidence shows the condition has 
not required monthly visits to a physician for required care 
of exacerbations.  

After reviewing the evidence, the Board finds that the 
criteria for a rating in excess of 30 percent have not been 
met.  The Board finds that the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


B.  Headaches

The veteran's service-connected migraine headaches are 
currently assigned a 10 percent rating under Diagnostic Code 
8100.  Under Diagnostic Code 8100, a 10 percent rating is 
assigned for characteristic prostrating attacks of migraine 
averaging one in 2 months over the last several months.  A 30 
percent rating is assigned for characteristic prostrating 
attacks of migraine occurring on an average once a month over 
the last several months.  A 50 percent rating is assigned for 
very frequent completely prostrating and prolonged attacks of 
migraine productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

Treatment records dating back to 1994 show fairly consistent 
complaints of persistent headaches.  The records reflect that 
the veteran has tried various migraine medications for 
relief, including Midrin, Imitrex, Pamelor, Depakote, Topamax 
and Axert.  In a statement received at the RO in June 1997, 
the veteran reported that she normally had three to four 
migraine headaches per month, and that she had missed several 
days from work due to the headaches.  

Private treatment records from 1999 through 2002 show 
continued treatment for migraine headaches, noting that the 
veteran had two headaches per week, at times, and daily 
headaches at other times.  These records also show that, at 
times, the headaches became so painful, that she was 
prescribed hydrocodone or Vicodin to control the pain.  In 
October 2002, the examiner noted that the veteran had two bad 
headaches a month and up to three less severe headaches per 
week.  Imitrex and Depakote no longer helped, so the veteran 
was started on Topamax and Axert.

At her personal hearing in April 2003, the veteran testified 
that she currently had two to three headaches per month that 
caused her to miss days of work.  In addition, the veteran 
testified that she had at least two severe headaches a month 
and less severe headaches on a daily basis.

The appellant's supervisor provided a statement dated in 
April 2003, which indicated that the appellant missed work 
approximately once per week due to migraines or back 
problems.  

Additional treatment records show that the veteran continued 
to seek treatment from another private doctor in 2003 and 
2004.  These records reveal that the veteran was still having 
anywhere from three to four headaches per week, with two to 
three major migraine headaches per month.  The examiner noted 
that the veteran had underlying migraine headaches with 
significant frequency.

At her personal hearing before the undersigned in August 
2004, the veteran again testified that she had two to three 
bad migraines episodes per month, causing her to miss at 
least one day of work per month.  The veteran reported light 
sensitivity, nausea and severe pain associated with these 
headaches.  The veteran testified that she was taking Axert 
for the headaches, along with Elavil as a preventive 
medication.  

In sum, the veteran has consistently reported that her severe 
headaches occurred one to two times per month, on average.  
The Board finds that the veteran's assertions regarding the 
frequency of her migraine headaches is supported by the 
medical evidence of record.  

Applying the above criteria to the facts of this case, the 
Board find that the evidence supports a 30 percent 
evaluation, but not more, for the veteran's headaches.  The 
veteran maintains that her headaches can be accompanied by 
nausea, and sensitivity to light and noise, etc.  The medical 
evidence shows that she manages her headaches through the use 
of daily preventive medications as well as anti-anxiety 
medications, pain medications and anti-migraine drugs.  These 
medications have included, at times, Midrin, Imitrex, 
Depakote, Topamax, Axert, Elavil, Lexapro, hydrocodone and 
Vicodin.  

The foregoing competent medical evidence supports the 
veteran's contention that her chronic headaches include 
migraine headaches which are characteristically prostrating 
in nature.  As these episodes occur on an average of at least 
once a month, the Board finds that the evidence supports a 30 
percent rating under Diagnostic Code 8100.  

In reaching this decision, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the service-connected headaches.  
While the veteran's headaches undoubtedly result in 
substantial discomfort, no evidence shows that they result in 
the degree of impairment contemplated for a 50 percent 
evaluation under Diagnostic Code 8100.  Although the veteran 
has indicated that she misses one day per month of work on 
average, the Board does not find that losing one day of work 
per month results in severe economic inadaptability.  
Accordingly, the Board concludes that the evidence of record 
does not reflect that the veteran's service-connected 
headaches are productive of severe economic inadaptability.  
Thus, a 50 percent disability rating under Diagnostic Code 
8100 is not warranted.


IV.  Request to Withdraw Claims on Appeal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id.  

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issues of entitlement to a service 
connection for a left shoulder injury, shin splints, and 
hemorrhoids; and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to those issues.  Accordingly, the Board does not have 
jurisdiction to review the issues of entitlement to service 
connection for a left shoulder injury, shin splints, or 
hemorrhoids, and they are therefore dismissed.


ORDER

An increased rating in excess of 30 percent for the service-
connected bronchial asthma is denied.  

An increased rating of 30 percent, but not more, for the 
service-connected migraine headaches is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

The issue on appeal of entitlement to service connection for 
a left shoulder disability is dismissed.  

The issue on appeal of entitlement to service connection for 
shin splints is dismissed.  

The issue on appeal of entitlement to service connection for 
hemorrhoids is dismissed.  


REMAND

The veteran asserts that a rating in excess of 10 percent is 
warranted for the service-connected mechanical low back pain.  

The Board notes that during the pendency of this appeal, the 
regulations pertaining to the rating criteria for 
disabilities of the spine, found at 38 C.F.R. § 4.71a, were 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) and 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  

The revised regulations for the evaluation of spine 
disabilities have not yet been considered by the RO, but 
should be, via the AMC, in the evaluation of the veteran's 
service-connected low back disability.  See Bernard v. Brown, 
4 Vet. App. 384 (1993) (Board must consider whether prejudice 
will result to the veteran if it considers regulations in the 
first instance).  

The Board also notes that the veteran has been treated by VA 
on a number of occasions for low back pain since the 
veteran's last examination in December 2000.  In order to 
determine the current state of the veteran's service-
connected mechanical low back disability, the veteran must be 
scheduled for a VA examination.  The examiner must describe 
all symptoms and manifestations of the veteran's low back 
disability including accurate range of motion measurements.  
The examiner in this regard should identify any objective 
evidence of pain or functional loss due to pain associated 
with the service-connected disability.  

The examiner should be requested to provide an opinion as to 
the extent that low back pain limits the veteran's functional 
ability.  The examiner should also be requested to determine 
whether, and to what extent, the low back exhibits weakened 
movement, excess fatigability, or incoordination.  

The examiner should express his/her findings in terms of the 
old, and revised, rating criteria pertinent to rating 
disabilities of the spine.  

In regard to the issue of claimed residuals of a cold injury 
of the hands and fingers, the veteran asserts that she 
suffered frostbite of her hands and fingers during service.  
She reports current symptomatology of numbness, tingling, 
pain and swelling in both hands and on fingertips when in 
cold weather, cold air-conditioned buildings, and the freezer 
sections of the grocery store.  At her personal hearing in 
April 2003, the veteran testified that she is not being 
treated because she was told that there was no treatment.  

The veteran's service medical records include a March 1992 
entry which reflects that the veteran complained of frostbite 
to the right hand and all fingers.  Symptoms included painful 
tingling for approximately 20 minutes.  The assessment was 
cold hands-RTD, normal skin, normal capillary refill, CMS 
intact.  

The veteran was not afforded a VA examination, however, one 
is necessary before the Board can proceed.  The Board notes 
that VA regulations provide that VA will assist the veteran 
by providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2004).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.
38 C.F.R. § 3.159(c)(4)(i) (2004).  

On remand, the veteran should be examined to determine if she 
has a current disability that is related to the in-service 
incident.  

Similarly, the veteran should be provided a VA examination to 
determine the correct diagnosis for her sinus disability and 
to determine whether it is related to the service-connected 
asthma or to service.  In service, the veteran was treated 
for allergic rhinitis and hay fever.  After service, a VA 
medical record dated in April 1994 contains a diagnosis of 
allergic rhinitis, while a December 1994 VA medical record 
contains a diagnosis of recurrent sinusitis, allergic in 
nature.  On remand, the AMC should schedule an examination to 
clarify the current diagnosis and address the etiology of the 
current disability.  The examiner should also address whether 
it is at least as likely as not that the claimed disorder 
developed or was aggravated in service or is causally related 
to service, or is causally related, including based on 
aggravation, to the veteran's service- connected asthma.  38 
C.F.R. §§ 3.303, 3.310 (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).

Hence, this claim for increase is REMANDED for the following 
development:

1.  The AMC should schedule a VA 
examination to assess the severity of the 
service-connected low back disability.  
The examiner must describe all symptoms 
and manifestations of the veteran's low 
back disability including accurate range 
of motion measurements.  The examiner 
should identify any objective evidence of 
pain 
or functional loss due to pain associated 
with the service-connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
low back pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A rationale for all 
conclusions must be provided.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed.  

2.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and extent of any residuals of a 
cold injury to the hands and fingers.  
The claims folder must be made available 
to the examiner for review before the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed.  All indicated tests must be 
conducted.  The examiner should provide 
an opinion, with supporting rationale, as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
a cold injury in service resulted in 
disability.  

3.  The veteran should be scheduled for a 
VA examination to determine the correct 
diagnosis for the veteran's sinus 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  In the report, 
the examiner must indicate whether the 
claims file was reviewed.  The examiner 
should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not (50 percent or 
more) that the disability began in 
service or if it pre-existed service was 
aggravated (permanently increased in 
severity) therein.  The examiner should 
also address whether it is at least as 
likely as not that the current disability 
was caused or aggravated (permanently 
increased in severity) by the veteran's 
service-connected asthma.  

4.  The AMC should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the AMC should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the AMC should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Thereafter, the AMC should 
readjudicate the issues on appeal, to 
include consideration of all evidence of 
record as well as the revised schedular 
criteria for evaluating disabilities of 
the spine that became effective September 
26, 2003.  If any benefit sought remains 
denied, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of the revised 
criteria for evaluating the spine, and 
the opportunity to respond thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate review.  

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	SUSAN S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


